Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10978051; claims 1-17 of US Patent 10,403,284; and claims 1-13 of US Patent 10,152,970.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broadens the scope of the claims of the Patents by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
A comparison of the method claims of the current application and the Patents is laid out in the chart below.
Instant Application
US Patent 10,978,051
16. A computer-implemented method utilizing a generative adversarial network, the method comprising: receiving, via a network interface, a dialogue utterance; generating, using generator logic of the generative adversarial network, response candidates responsive to the dialogue utterance, wherein the generator logic of the generative adversarial network includes a context recurrent neural network (cRNN), an encoder recurrent neural network (eRNN), an attention recurrent neural network (aRNN), and a decoder recurrent neural network (dRNN), the cRNN is configured to concatenate a source attribute with an output of the eRNN to generate an initial state for the dRNN, and the dRNN is configured to use an output of the aRNN to generate the response candidates based on the initial state; determining, by using discriminator logic, a response to the dialogue utterance from the response candidates; and outputting, via the network interface, the response to the dialogue utterance to a user device.
1. A computer-implemented method, comprising: receiving, by at least one server communicatively coupled with a user device, a dialogue utterance; applying, by the at least one server, a generative adversarial network (GAN) to the dialogue utterance to generate response candidates to the utterance and determine a response from the response candidates to respond to the utterance, the GAN comprising a generator and a discriminator, and wherein the applying the GAN comprises: generating, by the generator utilizing source attributes and target attributes, the response candidates responsive to the dialogue utterance, wherein the generator further comprising a context recurrent neural network (cRNN), an encoder RNN (eRNN), an attention RNN (aRNN), and a decoder RNN (dRNN), the cRNN to concatenate the source attribute with an output of the eRNN to generate an initial state for the dRNN, and the dRNN to concatenate the target attribute with an output of the aRNN and generate a decoder output based on the initial state, wherein the source attributes comprise one or more of a speaker identity, a speaker background, a speaker location, a speaker preference, a speaker sentiment, or combination thereof, and the target attributes comprise one or more of a respondent identity, a respondent background, a respondent location, a respondent preference, a respondent sentiment, or a combination thereof; determining, by the discriminator, the response to respond to the dialogue utterance from the response candidates, wherein the discriminator comprises a word-level adversarial discriminator and is configured to utilize the target attributes as inputs to determine the response, wherein the word-level adversarial discriminator is a bidirectional RNN, and each unit of the bidirectional RNN comprising a gate recurrent unit (GRU); and causing, by the at least one server, communication of the response to the user device responsive to the dialogue utterance.


Instant Application
US Patent 10,403,284
16. A computer-implemented method utilizing a generative adversarial network, the method comprising: receiving, via a network interface, a dialogue utterance; generating, using generator logic of the generative adversarial network, response candidates responsive to the dialogue utterance, wherein the generator logic of the generative adversarial network includes a context recurrent neural network (cRNN), an encoder recurrent neural network (eRNN), an attention recurrent neural network (aRNN), and a decoder recurrent neural network (dRNN), the cRNN is configured to concatenate a source attribute with an output of the eRNN to generate an initial state for the dRNN, and the dRNN is configured to use an output of the aRNN to generate the response candidates based on the initial state; determining, by using discriminator logic, a response to the dialogue utterance from the response candidates; and outputting, via the network interface, the response to the dialogue utterance to a user device.
Claim 1: An improved method for generating responses to user communications comprising: 
receiving, by at least one server communicatively coupled to a user device, a user communication; 
applying, by a response generation module of the at least one server, a generative adversarial network to the user communication to generate an optimal generated response to the user communication, the generative adversarial network comprising a generator component and a discriminator component, the discriminator component comprising a convolutional neural network and a recurrent neural network, wherein applying the generative adversarial network comprises: generating, via the generator component, a plurality of computer generated responses responsive to the user communication based on the received user communication, noise input, and historical data, and selecting, via the discriminator component, an optimal computer generated response from among the generated plurality of computer generated responses; and 
transmitting, by the at least one server, the optimal generated response to the user communication to a user of the user device.



Instant Application
US Patent 10,152,970
16. A computer-implemented method utilizing a generative adversarial network, the method comprising: receiving, via a network interface, a dialogue utterance; generating, using generator logic of the generative adversarial network, response candidates responsive to the dialogue utterance, wherein the generator logic of the generative adversarial network includes a context recurrent neural network (cRNN), an encoder recurrent neural network (eRNN), an attention recurrent neural network (aRNN), and a decoder recurrent neural network (dRNN), the cRNN is configured to concatenate a source attribute with an output of the eRNN to generate an initial state for the dRNN, and the dRNN is configured to use an output of the aRNN to generate the response candidates based on the initial state; determining, by using discriminator logic, a response to the dialogue utterance from the response candidates; and outputting, via the network interface, the response to the dialogue utterance to a user device.
Claim 1: An improved method for generating responses to user communications comprising: 
receiving, by at least one server communicatively coupled to a user device, a user communication; 
applying, by a response generation module of the at least one server, a generative adversarial network to the user communication to generate an optimal generated response to the user communication, the generative adversarial network comprising a generator component and a discriminator component, wherein said discriminator component comprises a convolutional neural network and a recurrent neural network, wherein applying the generative adversarial network comprises: generating, via the generator component, a plurality of computer generated responses responsive to the user communication, and selecting, via the discriminator component, an optimal computer generated response from among the generated plurality of computer generated responses; and 
transmitting, by the at least one server, the optimal generated response to the user communication to a user of the user device.



Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659